By judgment dated May 24, 1982, Special Term annulled respondent’s 1982 assessment of water charges against petitioners in the sum of $5,324. Respondent subsequently issued a water bill for 1985 in the amount of $6,149.22. Thereafter, by order to show cause dated December 31, 1985, petitioners sought to annul this 1985 bill based upon the assertion that the judgment dated May 24, 1982 barred the subsequent assessment of water charges. Special Term denied this motion, noting that the 1982 judgment dealt only with the 1982 water bill and thus did not bar the 1985 charges. This appeal ensued.
We affirm. The record demonstrates that the 1982 judgment concerned only the 1982 bill. Accordingly, petitioners’ remedy was to commence a new proceeding challenging the subsequent bill (see, People ex rel. Watchtower Bible & Tract Socy. v Haring, 286 App Div 676). In such a proceeding, petitioners would, of course, be entitled to rely on the doctrine of stare decisis (see, id.). We note, however, that a timely proceeding was apparently not commenced (see, CPLR 217; Renley Dev. Co. v Town Bd. of Town of Kirkwood, 106 AD2d 717).
Order affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.